


First Amendment to Credit Agreement
dated as of August 11, 2014
among
Miller Energy Resources, Inc.,
as Borrower,
KeyBank National Association,
as Administrative Agent,
and
the Lenders Party Hereto
                    


KeyBank National Association
Lead Arranger and Book Runner




--------------------------------------------------------------------------------




First Amendment to Credit Agreement
This First Amendment to Credit Agreement (this “Amendment”) dated as of August
11, 2014, is among MILLER ENERGY RESOURCES, INC., a corporation duly formed and
existing under the laws of the State of Tennessee, each of the Lenders party
hereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of June 2, 2014 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.
B.    The Borrower has requested that the Administrative Agent and each of the
Lenders amend, and the Administrative Agent and each of the Lenders have agreed
to amend, certain provisions of the Credit Agreement as herein set forth.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement


2.1    Amendments to Section 1.02 of the Credit Agreement. Section 1.02 of the
Credit Agreement is hereby amended as follows:


(a)    The definition of “Agreement” is restated in its entirety to read as
follows:


“Agreement” means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of August 11, 2014, and as the same may
be further amended, restated, supplemented, or modified from time to time.
(b)    The definition of “Change in Control” is amended by deleting “David
Voyticky,” in clause (c) thereof.


(c)    The definition of “Permitted Disposition” is amended by deleting “, David
Voyticky,” in clause (a) thereof.


2.2    Amendments to Section 10.01 of the Credit Agreement. Clause (q) of
Section 10.01 is hereby amended and restated in its entirety to read as follows:


(q)    If (i) David Hall ceases to be Chief Operating Officer of the Borrower or
Scott Boruff ceases to be Chief Executive Officer of the Borrower or (ii) Scott
Boruff or




--------------------------------------------------------------------------------




David Hall otherwise ceases to be substantially involved in the daily operations
of the Borrower and, in each case, if such Person is not replaced by a Person
reasonably satisfactory to the Administrative Agent within sixty (60) days of
such Person ceasing to hold such office or ceasing to be so involved, as
applicable.
Section 3.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):


(a)    The Administrative Agent shall have received from the Majority Lenders,
the Administrative Agent, the Borrower and each Guarantor, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Amendment signed on behalf of such Person.


(b)    The Administrative Agent shall be reasonably satisfied that,
substantially contemporaneously with the effectiveness of this Amendment, the
terms of the Second Lien Term Loan Agreement will be amended in form and
substance consistent with this Amendment and otherwise reasonably acceptable to
the Administrative Agent.


(c)    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.


(d)    the Borrower shall have paid to the Administrative Agent all costs, fees
and expenses payable pursuant to the Credit Agreement.


Section 4.    Miscellaneous.


4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment.


4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby:


(a)    acknowledges the terms of this Amendment,


(b)    ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
(including with respect to all of the Liens securing the payment and performance
of the Obligations) and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby,


(c)    represents and warrants to the Lenders that the resolutions and Governing
Documents certified to the Administrative Agent and the Lenders by such Loan
Party on the date of the Credit Agreement remain in full force and effect and
have not been amended or otherwise modified, and


(d)    represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, all of the
Borrower’s and such Guarantor’s, as applicable, respective representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects, except that (i) to the extent any such
representations and warranties are expressly limited to an earlier date, as of
the date hereof, after giving effect to the terms of this Amendment, such
representation and warranty continues to be true and correct in all material
respects as of such specified




--------------------------------------------------------------------------------




earlier date and (ii) to the extent that any such representation and warranty is
qualified by materiality, such representation and warranty (as so qualified) is
true and correct in all respects.


4.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.


4.4    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


4.5    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


4.6    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out‑of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel.


4.7    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and permitted assigns.


4.9    Loan Document. This Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
GUARANTORS:
MILLER FRILLING, TN LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Member
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
MILLER ENERGY SERVICES, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
MILLER ENERGY GP, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer







--------------------------------------------------------------------------------




 
MILLER RIG & EQUIPMENT, LLC
 
By: MILLER ENERGY RESOURCES, INC.
 
its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff
 
Chief Executive Officer
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
David M. Hall
 
Manager and Chief Executive Officer
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
By: /s/ Eugene D. Lockyear
 
Eugene D. Lockyear
 
President
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
By: /s/ Eugene D. Lockyear
 
Eugene D. Lockyear
 
President





--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent, as Issuing Bank and as a
 
Lender
 
 
 
By: /s/ George E. McKean
 
Name: George E. McKean
 
Title: Senior Vice President





--------------------------------------------------------------------------------




 
CIT FINANCE LLC, as a Lender
 
 
 
By: /s/ John Feeley
 
Name: John Feeley
 
Title: Director





--------------------------------------------------------------------------------






 
ONEWEST BANK N.A., as a Lender
 
 
 
By: /s/ Whitney Randolph
 
Name: Whitney Randolph
 
Title: Senior Vice President





